Title: From George Washington to Lieutenant General Rochambeau, 21 July 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


					
						Sir,
						Head Quarters [Preakness, N.J.] July 21st 80
					
					I had the honor to receive yesterday duplicate of your letter of the [].
					Since the intelligence transmitted by the Marquis De la Fayette, I have received advices through different channels from New York that the enemy are preparing an embarkation of troops—that fifty transports have moved up the North River for this purpose—and the object of it is said to be your fleet and army. Though this may be nothing more than a demonstration, as it may possibly be serious I hasten to give you the earliest communication of it. With every sentiment of esteem and attachment I have the honor to be Sir Your most Obedient & most humble servant.
				